USCA11 Case: 21-13344      Date Filed: 09/27/2022   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13344
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MATTHEW JOSEPH ANDERSON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 2:09-cr-14016-KMM-2
                   ____________________
USCA11 Case: 21-13344           Date Filed: 09/27/2022       Page: 2 of 3




2                        Opinion of the Court                    21-13344


Before JORDAN, NEWSOM, and LAGOA, Circuit Judges.
PER CURIAM:
        Matthew Anderson appeals the district court’s order deny-
ing his motion for compassionate release pursuant to 18 U.S.C.
§ 3582(c)(1)(A), as amended by § 603(b) of the First Step Act.1 He
first argues that United States v. Bryant, 996 F.3d 1243 (11th Cir.
2021), was wrongly decided. He then argues that interpreting
28 U.S.C. § 994(t) as granting the U.S. Sentencing Commission the
exclusive power to define “extraordinary and compelling reasons”
for compassionate release creates an unconstitutional delegation of
legislative power. He further argues that delegating to the Bureau
of Prisons the authority to describe “other reasons” for compas-
sionate release is an unconstitutional sub-delegation.
       We need not consider the merits of these arguments be-
cause Anderson failed to sufficiently challenge the district court’s
independent grounds for denying his motion for compassionate re-
lease. “To obtain reversal of a district court judgment that is based
on multiple, independent grounds, an appellant must convince us
that every stated ground for the judgment against him is incorrect.”
United States v. Maher, 955 F.3d 880, 885 (11th Cir. 2020) (altera-
tion and quotation marks omitted).



1First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21,
2018) (“First Step Act”).
USCA11 Case: 21-13344          Date Filed: 09/27/2022      Page: 3 of 3




21-13344                Opinion of the Court                           3

        The sentencing statute provides that the court “may reduce
the term of imprisonment . . . after considering the factors set forth
in 18 U.S.C. § 3553(a) to the extent that they are applicable if it finds
that [] extraordinary and compelling reasons warrant such a reduc-
tion.” 18 U.S.C. § 3582(c)(1)(A)(i). To grant a reduction under
§ 3582(c)(1)(A), then, district courts must find that the reduction (1)
finds “support in the § 3553(a) factors,” (2) is based on “extraordi-
nary and compelling reasons,” and (3) adheres to § 1B1.13’s policy
statement. United States v. Tinker, 14 F.4th 1234, 1237–38 (11th
Cir. 2021).
        Anderson failed to argue in his initial brief that the district
court abused its discretion when it made its alternative finding that
his motion for a sentence reduction was not supported by the
§ 3553(a) factors. Although he argues in his reply brief that the dis-
trict court’s § 3553(a) finding is insufficient for appellate review, we
will not consider issues raised for the first time in a reply brief.
United States v. Magluta, 418 F.3d 1166, 1185 (11th Cir. 2005).
       Accordingly, we may affirm on the unchallenged ground
and need not reach the issue of whether Bryant was wrongly de-
cided or the constitutionality of 28 U.S.C. § 994(t) as interpreted by
this Court.
       AFFIRMED.